DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/13/20 and 6/8/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1 and 9 of this application is patentably indistinct from claims 1 and 4 of Application No. 16/819,380 (US Pub. 2020/0298572). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/819,380 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application 16/819,380 uses slightly different terminology and are of slightly different form than the claims of the present Application, it would have been obvious to one having ordinary skill in the art at the time of the invention that the claims of the Application are fully covered by the claims copending application 16/819,380. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2067391A1 to Ohshita.
Claim 1, Ohshita teaches (fig. 5) a liquid absorber (page 1 lines 2-3) comprising a plurality of small chips (2), individual ones of the small chips (2) including:
a first substrate (11) containing fibers and an ion scavenger; Ohshita teaches cellulose fibers are mixed with the chips. According to Wikipedia, cellulose is a well-known polysaccharide, as further evidenced by applicant’s claim 3.  See https://en.wikipedia.org/wiki/Cellulose_fiber;
a second substrate (11) containing fibers; and 
an absorbent resin (4) supported between the first substrate and the second substrate (11).
With regard to Claim 3, Ohshita teaches wherein the ion scavenger is selected from the group consisting of polyvinylpyrrolidone, polyvinyl alcohols, polyethylene glycols, polysaccharides, pectin, guar gum, zwitterionic polymers, ion exchange resins, and modified polymers thereof; zeolite, montmorillonite, bentonite, clay, and active carbon; and mixtures thereof.  As discussed in claim 1, since Ohshita teaches cellulose fibers, and cellulose fibers are polysacchirides, which are well-known ion scavengers.  Ohshita teaches this limitation.
With regard to Claim 8, Ohshita teaches (fig. 6) a liquid absorbing unit comprising: the liquid absorber as set forth in claim 1; and a container (6) containing the liquid absorber.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohshita as modified by US Pub. 2014/0127510 to Handa et al. “Handa.”
With regard to Claim 4, Ohshita teaches the claimed invention except for wherein the ion scavenger is a polyvinylpyrrolidone having a weight average molecular weight of 9000 to 2800000.
However, Handa teaches wherein the ion scavenger is a polyvinylpyrrolidone having a weight average molecular weight of 9000 to 2800000 [0297].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohshita as modified by JP 2001-163901A to Matsuoka.
With regard to Claim 5, Ohshita teaches the claimed invention except for wherein the ion scavenger is a polyvinyl alcohol having a saponification degree of 38.0% to 99.0%, and a solution of 4.0% by mass of the polyvinyl alcohol in water has a viscosity of 4.5 mPa-s to 122.0 mPa-s at 20°C.  
However, Matsuoka teaches wherein the ion scavenger is a polyvinyl alcohol having a saponification degree of 38.0% to 99.0%, and a solution of 4.0% by mass of the polyvinyl alcohol in water has a viscosity of 4.5 mPa-s to 122.0 mPa-s at 20°C (equivalent abstract in English translation).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ohshita with the teachings of Matsuoka for obtaining high polymerization stability. See advantage.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshita as modified by USP 3,232,916 to Fogle.
With regard to Claim 6, Ohshita teaches the claimed invention except for wherein the ion scavenger is a modified polyvinyl alcohol, and the content of the modified polyvinyl alcohol in the first substrate is 0.25 part to 20.0 parts by mass relative to 100.0 parts by mass of the first substrate.

With regard to Claim 7, Ohshita teaches the claimed invention except for wherein the ion scavenger is chemically bound to the fibers with a crosslinking agent.
	However, Fogle teaches wherein the ion scavenger is chemically bound to the fibers with a crosslinking agent (col. 2, lines 50-54).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ohshita with the teachings of Fogle to absorb appreciable quantities of aqueous solutions (col. 1, lines 14-15).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohshita as modified by US Pub. 2020/0164653 to Miyasaka. 
With regard to Claim 9, Ohshita teaches the liquid absorbing unit as set forth in claim 8.  However, does not teach a liquid ejection apparatus comprising: a liquid ejection head operable to eject a liquid; and the liquid absorbing unit being operable to absorb the liquid.
However, Miyasaka teaches a liquid ejection apparatus (200) comprising: a liquid ejection head (201) operable to eject a liquid; and the liquid absorbing unit (100) being operable to absorb the liquid [0019]. It would have been obvious to one of ordinary skill 

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 2 is the inclusion of the limitations wherein the content of the ion scavenger in the first substrate is 0.25 part to 30.0 parts by mass relative to 100.0 parts by mass of the first substrate.  It is these . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5,789,076 discloses a polymeric water absorbent may be contained in the liquid-absorbent material and may be arbitrarily selected from known materials which are capable of absorbing drips and has a satisfactory safety.  A number of materials which generally have a three-dimensionally crosslinked structure are known as a polymeric water absorbent.  Preferable examples include crosslinked products of polymers prepared by graft polymerizing a polysaccharide (e.g., starch or cellulose) with one or more substances selected from the group consisting of acrylic acid, methacrylic acid, acrylic acid salts, methacrylic acid salts, acrylic acid esters, methacrylic acid esters, acrylamides, methacrylamides, acrylonitrile, methacrylonitrile, maleic acid, sulfonated styrene, polyvinyl pyridine, and oligomers or cooligomers thereof, optionally followed by hydrolysis; crosslinked products of one or more substances selected from the group consisting of polyethylene oxide, polypropylene oxide, polyvinyl pyrrolidone, sulfonated polyethylene, polyvinyl pyridine, polyacrylic acid salts, polymethacrylic acid salts, polyacrylamide and polymethacrylamide; vinyl acetate/acrylic acid salt copolymer; isobutylene/maleic anhydride copolymer; polyvinyl alcohol/maleic acid copolymer; and crosslinked carboxymethylcellulose.  Examples of commercially available polymeric water absorbents include PX-402A (a product of Showa Denko K.K.), Sunwet IM-300 (a 


Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853